People v Marshall (2021 NY Slip Op 04043)





People v Marshall


2021 NY Slip Op 04043


Decided on June 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2019-07713

[*1]The People of the State of New York, respondent,
vChantia Marshall, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek and Jacob B. Sher of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Rockland County (Larry J. Schwartz, J.), dated May 10, 2019, which, after a hearing, designated her a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant was convicted, upon her plea of guilty, of kidnapping in the second degree (see Penal Law § 135.20). The victim was less than 17 years of age and the defendant was not her parent. In this proceeding pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the County Court, after a hearing, designated the defendant a level one sex offender (see Correction Law § 168-a[2][a][i]; People v Williams, 186 AD3d 1545, 1545-1546; People v Gordon, 133 AD3d 835, 836).
The defendant's contention on appeal that SORA is unconstitutional as applied to her is without merit (see People v Knox, 12 NY3d 60; People v Douglas, 189 AD3d 1276, 1277; People v Suarez, 147 AD3d 802; People v Edney, 143 AD3d 793; People v Taylor, 42 AD3d 13).
MASTRO, J.P., AUSTIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court